Title: John Barnes to Thomas Jefferson, 25 May 1815
From: Barnes, John
To: Jefferson, Thomas


            
              Dear Sir—  George Town. 25th May 1815.
              Since my last respects of the 25th Ulto I am Honor’d by your two favrs of the 7th and 12th Inst. Anxiously—wishing to furnish the good Genl K. with a Remittance,—and finding the market advancing in the ex for Bills on London and France, I determined instantly—without waiting the Return of your post and concluded the purchase of £400. Sterg ex a 2½ ⅌Ct above par is $1822.22, of Messr Bowie & Kurtz—on Mr Wm Murdock London—very fortunately—there were of theirs, at Alexandria two Vessels loaded & ready for sea. I therefore lost no time in inclosing a Sett by each to Messrs Baring and Brothers—with particular request to do the Needfull, for the Use and Accot of Genl Kosciusko at Paris, and Messrs B & K. took charge of them—and doubt not, they are ere this in the hands of Messr Barings—
              I also advised the Genl—and herewith incc inclose you Copy.—as well my 3 several statemts of his Accot now depending with me—which at your leisure I pray you to examine, and if incorrect, to advise for my Govermt
              I do not wonder at the Genls  impatience for the want of resourses, but—when the very & most extra Occurances that has of late transpired—on a Cool dispassionate Review—Will I doubt not suffer his funds to remain with you—
              Exclusive of these impediments (and presuming the Genl possessed of the whole of them in France)—I should be Apprehend Apprehensive—Thro the Various Unforeseen Events that may possibly—happen—and is yet to be dreaded.—they would be less—productive—and probably broke in Upon;—This Counter Revolution—so unlooked for—has placed the Contest on the very same ground of the first:—but with many weighty Circumstances in Bona’s favor—As the Acknowledged Sovereign by each of the Contending Powers—And who can pretend to say—that Bona. is not deserving of a Crown?—in Preferance to most of his Mercenarys and Rapacious Enemies.—Neither is it possible to conceive, from what has happened that France can ever be Governed by any Other so long as Bona. in is in existance—or by some Other of like—Qualifications—for the very Opposition which has hitherto been made  has been the Principle cause of his Advancemt to his present greatness—to Continue the Contest; After what has resently transpired—would be National Suicide Brutal, and inhuman,—to Compromise and Spare The Blood of Millions of Innocent individuals, who has no Other Interest to contend for, but to defend themselves & helpless families—would be the height of Beneficence and Godlike Attribute!—
              but such are not likely to be the effects—to be produced from the Overbearing Powers,—The Pride—Ambition and dire revange of Emperi Emperors Kings, and Sovereign Princes—alike subject to the Control of each Other as Occasion Offers—Miserable indeed must be the people—under—whose Control they are Subject,—the Contrast, with this Goverment, how instructive—and Happy.—yet not Content,—such is the Unhappy depravity of Mankind generally—he is not to be Altogether happy—on this Terestrial Globe of his Existance—but enough,—We are lost in Conjecture—as to what may be the Events without Star or Compass may not, One or Other of these Adventrous—Sovereigns Prince Regents &c be drifted—by the ebb & flow—of these Political tides, and adverse Winds—to some unknown and & desolate Island, Other then Elba!
              Excuse this Unavoidable degression—
              and Beleive me to be Dear Sir—Your very Obedt servantJohn Barnes,
            
            
              PS. be pleased to transmit one set of the within Statemts to G K—in your next Communication to him—
            
          